Name: Council Decision (CFSP) 2018/1788 of 19 November 2018 in support of the South-Eastern and Eastern Europe Clearinghouse for the Control of Small Arms and Light Weapons (SEESAC) for the implementation of the Regional Roadmap on combating illicit arms trafficking in the Western Balkans
 Type: Decision
 Subject Matter: international security;  economic geography;  social affairs;  defence;  trade policy
 Date Published: 2018-11-20

 20.11.2018 EN Official Journal of the European Union L 293/11 COUNCIL DECISION (CFSP) 2018/1788 of 19 November 2018 in support of the South-Eastern and Eastern Europe Clearinghouse for the Control of Small Arms and Light Weapons (SEESAC) for the implementation of the Regional Roadmap on combating illicit arms trafficking in the Western Balkans THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 28(1) and 31(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 16 December 2005 the European Council adopted the EU Strategy to combat illicit accumulation and trafficking of SALW and their ammunition (the EU SALW Strategy), subsequently revised in 2018, which set the guidelines for Union action in the field of small arms and light weapons (SALW). The EU SALW Strategy noted that the Union will, as a priority, support regional initiatives to combat illicit SALW and their ammunition, providing financial and technical support for regional and national organisations responsible for implementing relevant regional instruments. The EU SALW Strategy mentioned the Balkans as a priority region for support. (2) On 17 May 2018, at the EU-Western Balkans Summit in Sofia, the EU leaders agreed on the Sofia Declaration, to which the Western Balkans partners aligned themselves, and which includes the commitment to enhance significantly operational cooperation in the fight against international organised crime in priority areas such as firearms, drugs, migrant smuggling and trafficking in human beings. (3) The Western Balkans region remains one of the sources of illicit arms trafficking into the Union. (4) On 13 June 2018 the Commission and the High Representative of the Union for Foreign Affairs and Security Policy (the High Representative) presented a Joint Communication to the European Parliament and the Council on elements towards an EU strategy against illicit firearms, SALW and their ammunition entitled Securing Arms, Protecting Citizens. (5) On 10 July 2018 the United Kingdom of Great Britain and Northern Ireland hosted the 5th Western Balkans Summit in London, which adopted the Regional Roadmap for a sustainable solution to the illegal possession, misuse and trafficking of SALW/firearms and their ammunition in the Western Balkans by 2024 (the Roadmap), which was prepared by the SALW commissions of the Western Balkans in the framework of the Franco-German donor coordination initiative on illicit firearms trafficking in the Western Balkans. Those commissions are preparing their action plans for the implementation of the Roadmap. (6) The United Nations (UN) 2030 Agenda for Sustainable Development, adopted on 25 September 2015, affirmed that sustainable development cannot be realised without peace and security and that illicit arms flows are amongst the factors which give rise to violence, insecurity and injustice. (7) At the third UN conference to review progress made in the implementation of the Programme of Action to Prevent, Combat and Eradicate the Illicit Trade in Small Arms and Light Weapons in All Its Aspects, held in June 2018, UN Member States undertook to strengthen partnerships and cooperation at all levels in preventing and combating the illicit trade in SALW, and to promote and strengthen border cooperation and regional and subregional coordination. (8) The goals of the Roadmap agreed by the Western Balkans partners are consistent with the efforts within the Union and the UN to combat illicit accumulation and trafficking of SALW and their ammunition. Therefore, the Union should support the Western Balkans in implementing the Roadmap. (9) SEESAC, established in Belgrade in 2002 and functioning under the joint mandate of the UN Development Programme (UNDP) and the Regional Cooperation Council (RCC), which is the successor to the Stability Pact for South-Eastern Europe, assists national and regional stakeholders in controlling and reducing the spread and misuse of SALW and ammunition, and thus contributes to enhanced stability, security and development in South-Eastern and Eastern Europe. SEESAC places particular emphasis on the development of regional projects to address the reality of cross-border flows of weapons. (10) The Union previously supported SEESAC by means of Council Decision 2002/842/CFSP (1), extended and amended by Council Decisions 2003/807/CFSP (2) and 2004/791/CFSP (3), as well as by means of Council Decision 2010/179/CFSP (4), Council Decision 2013/730/CFSP (5), extended by Council Decision (CFSP) 2015/2051 (6), and Council Decision (CFSP) 2016/2356 (7). The agreement concluded pursuant to Decision (CFSP) 2016/2356 expires on 29 December 2019. (11) The Union considers SEESAC to be the preferred implementing partner for the implementation of the Roadmap in the Western Balkans, because of its proven experience and established network, the proven quality of its work and its coordinating role in the preparation of the Roadmap. (12) In addition, this Union action should provide support for countering illicit arms trafficking in the Republic of Moldova, Ukraine and Belarus, HAS ADOPTED THIS DECISION: Article 1 1. With a view to fighting the illicit trade in firearms and SALW in the Western Balkans and reducing the risk of illicit arms entering the Union from the Western Balkans region, the Union shall support Western Balkans partners with the implementation of the Regional Roadmap for a sustainable solution to the illegal possession, misuse and trafficking of SALW/firearms and their ammunition in the Western Balkans by 2024, pursuing the support of the Western Balkans partners in reaching the goals set out in the Roadmap, namely: (8) (1) By 2023, ensure that arms control legislation is in place, fully harmonized with the EU regulatory framework and other related international obligations and standardized across the region. (2) By 2024, ensure that arms control policies and practices in the Western Balkans are evidence based and intelligence led. (3) By 2024, significantly reduce illicit flows of firearms, ammunition and explosives (FAE) into, within and beyond the Western Balkans. (4) By 2024, significantly reduce the supply, demand and misuse of firearms through increased awareness, education, outreach and advocacy. (5) By 2024, substantially decrease the estimated number of firearms in illicit possession in the Western Balkans. (6) Systematically decrease the surplus and destroy seized small arms and light weapons and ammunition. (7) Significantly decrease the risk of proliferation and diversion of firearms, ammunition and explosives. 2. In addition to the objectives referred to in paragraph 1, this Union action shall provide support for countering illicit arms trafficking in the Republic of Moldova, Ukraine and Belarus. 3. In order to achieve the objectives referred to in paragraphs 1 and 2, the Union shall, by means of this Decision: (a) support the coordination and monitoring of the implementation of the Roadmap for a sustainable solution to the illegal possession, misuse and trafficking of SALW/firearms and their ammunition in the Western Balkans; (b) support authorities in the Western Balkans in fully harmonising their arms-control legislation with the Union regulatory framework and other related international obligations; and (c) provide support for countering illicit arms trafficking in the Western Balkans, the Republic of Moldova, Ukraine and Belarus through capacity assessments and technical assistance to the law-enforcement and border-police authorities. 4. The project's geographic scope is the Western Balkans, with direct project beneficiaries being Albania, Bosnia and Herzegovina, Kosovo (*1), Montenegro, Serbia and the former Yugoslav Republic of Macedonia. In addition, the project will seek to continue support to the Republic of Moldova, Ukraine and Belarus, which are dealing with similar SALW control challenges, through the transfer of knowledge and experiences gained and best practices developed in the Western Balkans since 2001. 5. The action resulting from this Decision will build upon the basis created by the achievements under the previous Council Decisions in support of SEESAC. 6. A detailed description of the project is set out in the Annex to this Decision. Article 2 1. The High Representative shall be responsible for implementing this Decision. 2. The technical implementation of the project referred to in Article 1 shall be carried out by SEESAC, where necessary in coordination with the Driver of the European multidisciplinary platform against criminal threats (EMPACT) Firearms. 3. SEESAC shall perform its tasks under the responsibility of the High Representative. For that purpose, the High Representative shall enter into the necessary arrangements with UNDP, which shall act on behalf of SEESAC. Article 3 1. The financial reference amount for the implementation of the project financed by the Union referred to in Article 1 shall be EUR 4 002 587,52. 2. The expenditure financed by the reference amount set out in paragraph 1 shall be managed in accordance with the procedures and rules applicable to the Union budget. 3. The Commission shall supervise the proper management of the expenditure referred to in paragraph 2. For that purpose, it shall conclude the necessary agreement with UNDP, which shall act on behalf of SEESAC. The agreement shall stipulate that SEESAC has to ensure the visibility of the Union's contribution, appropriate to its size. 4. The Commission shall endeavour to conclude the agreement referred to in paragraph 3 as soon as possible after the entry into force of this Decision. It shall inform the Council of any difficulties in that process and of the date of conclusion of the agreement. Article 4 1. The High Representative shall report to the Council on the implementation of this Decision on the basis of regular quarterly reports prepared by SEESAC. Those reports shall form the basis of the evaluation carried out by the Council. 2. The Commission shall report on the financial aspects of the project referred to in Article 1. Article 5 1. This Decision shall enter into force on the date of its adoption. 2. This Decision shall expire 36 months after the date of conclusion of the agreement referred to in Article 3(3). However, it shall expire six months after the date of its entry into force if no agreement has been concluded within that period. Done at Brussels, 19 November 2018. For the Council The President F. MOGHERINI (1) Council Decision 2002/842/CFSP of 21 October 2002 concerning the implementation of Joint Action 2002/589/CFSP with a view to a European Union contribution to combating the destabilising accumulation and spread of small arms and light weapons in South East Europe (OJ L 289, 26.10.2002, p. 1). (2) Council Decision 2003/807/CFSP of 17 November 2003 extending and amending Decision 2002/842/CFSP concerning the implementation of Joint Action 2002/589/CFSP with a view to a European Union contribution to combating the destabilising accumulation and spread of small arms and light weapons in South East Europe (OJ L 302, 20.11.2003, p. 39). (3) Council Decision 2004/791/CFSP of 22 November 2004 extending and amending Decision 2002/842/CFSP implementing Joint Action 2002/589/CFSP with a view to a European Union's contribution to combating the destabilising accumulation and spread of small arms and light weapons in South East Europe (OJ L 348, 24.11.2004, p. 46). (4) Council Decision 2010/179/CFSP of 11 March 2010 in support of SEESAC arms control activities in the Western Balkans, in the framework of the EU Strategy to combat the illicit accumulation and trafficking of SALW and their ammunition (OJ L 80, 26.3.2010, p. 48). (5) Council Decision 2013/730/CFSP of 9 December 2013 in support of SEESAC disarmament and arms control activities in South East Europe in the framework of the EU Strategy to Combat the Illicit Accumulation and Trafficking of SALW and their Ammunition (OJ L 332, 11.12.2013, p. 19). (6) Council Decision (CFSP) 2015/2051 of 16 November 2015 amending Decision 2013/730/CFSP in support of SEESAC disarmament and arms control activities in South East Europe in the framework of the EU Strategy to Combat the Illicit Accumulation and Trafficking of SALW and their Ammunition (OJ L 300, 17.11.2015, p. 19). (7) Council Decision (CFSP) 2016/2356 of 19 December 2016 in support of SEESAC disarmament and arms control activities in South-East Europe in the framework of the EU Strategy to combat illicit accumulation and trafficking of SALW and their ammunition (OJ L 348, 21.12.2016, p. 60). (8) http://www.seesac.org/f/docs/News-SALW/Roadmap-for-sustainable-solution.pdf (*1) This designation is without prejudice to positions on status, and is in line with UNSCR 1244/1999 and the ICJ Opinion on the Kosovo declaration of independence. ANNEX UNION CONTRIBUTION TO THE SEESAC PROJECT ON SALW CONTROL ACTIVITIES IN THE WESTERN BALKANS IN IMPLEMENTING THE ROADMAP FOR A SUSTAINABLE SOLUTION TO THE ILLEGAL POSSESSION, MISUSE AND TRAFFICKING OF SALW/FIREARMS AND THEIR AMMUNITION IN THE WESTERN BALKANS 1. Introduction and objectives South-East Europe remains an area of concern and an important challenge in the EU Strategy to combat illicit accumulation and trafficking of SALW and their ammunition (the EU SALW Strategy). While significant progress has been made in recent years, the accumulation of small arms and light weapons (SALW) and ammunition, inadequate storage conditions, illicit possession, and policy-making and implementation capacity gaps coupled with fragile political systems continue to limit the effectiveness of SALW control efforts. Therefore, in order to ensure continuous progress, secure the gains made and pave the way for a long-term sustainable solution that includes full harmonisation with the Union legislative and regulatory framework and compliance with international standards, the continuation of support to combat the threat posed by the spread and illicit trafficking of SALW in and from South-East Europe forms an essential part of the Union's efforts to achieve the goals of the EU SALW Strategy. To address the remaining challenges in SALW control and reinforce the commitment of the Western Balkans in combating illicit trafficking and misuse of firearms, a Roadmap for a sustainable solution to the illegal possession, misuse and trafficking of SALW/firearms and their ammunition in the Western Balkans by 2024 (the Roadmap) was developed by the SALW commissions of the Western Balkans on 29 May 2018 in Tirana, following a consultation process with relevant institutions and international organisations. It was endorsed in the framework of the Western Balkans Summit in London on 9 July 2018. The Roadmap envisions the Western Balkans as a safer region and an exporter of security, where comprehensive and sustainable oversight and control mechanisms, fully harmonised with Union and other international standards, are in place to identify, prevent, prosecute and control the illegal possession, misuse and trafficking of firearms, ammunition and explosives. The Roadmap has been developed as a guiding document and, as such, envisages agreed levels of performance and outlines the commitment required at strategic, policy and operational level amongst the beneficiaries, building on the political commitment of the Western Balkans authorities to the UN and Union arms-control commitments and strategic documents. The South-Eastern and Eastern Europe Clearinghouse for the Control of Small Arms and Light Weapons (SEESAC), as the executive arm of the Regional Implementation Plan on Combating the Proliferation of Small Arms and Light Weapons, supported the development of the Roadmap and will coordinate and support its implementation. This action will thus increase the assistance for SALW control provided by means of Council Decisions 2010/179/CFSP, 2013/730/CFSP and (CFSP) 2016/2356. It will advance further the processes and measures necessary for achieving sustainable SALW control in the Western Balkans. This action will: (a) support the coordination of the Roadmap implementation; (b) provide support for the harmonisation of legislative and regulatory frameworks on SALW/firearms with those of the Union; and (c) enable a clear understanding of the current gaps and needs in order to improve further cross-border detection capacities with regard to illicit firearms trafficking by building on the establishment of the firearms focal points (FFPs) in South-East Europe. It will also ensure a better overview of the current situation and identify areas for capacity support in preventing the illicit proliferation and trafficking of SALW/firearms in Ukraine and Belarus, building on the assistance provided under Decision (CFSP) 2016/2356 in support of reducing the threat of the illicit accumulation and trafficking of SALW in South-East Europe (SEESAC IV). As such, the implementation of this action will complement the activities under Decision (CFSP) 2016/2356, allowing for the scaling-up of the impact on combating illicit trafficking of firearms. It will ensure the coordination of other actions and initiatives in the region concerning the fight against firearms trafficking, in order to exploit synergies, enhance interoperability and prevent duplication of effort. (1) The overall objective of the project is to contribute to European and global peace and security by combating the threat posed by the accumulation of and illicit trafficking in SALW and their ammunition in and from South-East Europe. At the same time, it will enhance regional stability by working within the framework of the Regional Cooperation Council (RCC) and in partnership with other relevant international partners and initiatives. The project will directly contribute to the implementation of the EU Security Strategy, the EU SALW Strategy, the EU Firearms Strategy, the Action Plan on illicit trafficking in firearms between the EU and the South East Europe region for the period 2015 2019 (the 2015 2019 Action Plan), the EU Policy Cycle for organised and serious international crime, including the European multidisciplinary platform against criminal threats (EMPACT) Firearms, the Arms Trade Treaty, the UN Programme of Action to Prevent, Combat and Eradicate the Illicit Trade in SALW in All Its Aspects, the International Tracing Instrument, the UN Firearms Protocol and UN Security Council Resolution 1325 (2000), and will specifically enhance regional cooperation in combating the threat posed by the spread of SALW and their ammunition. The project results will also directly contribute the implementation of Sustainable Development Goal 16 on peaceful and just societies, in particular targets 16.1 (significantly reduce all forms of violence and death rate everywhere) and 16.4 (significantly reduce illicit arms flows). In addition, the project will complement the implementation of the Commission Action Plan to target the illicit trafficking of firearms and explosives in the Union. Specifically, the project will:  coordinate and monitor the implementation of the Roadmap for a sustainable solution to the illegal possession, misuse and trafficking of SALW/firearms and their ammunition in the Western Balkans;  support authorities in the Western Balkans in fully harmonising their arms-control legislation with the Union regulatory framework and other related international obligations; and  provide support for countering illicit arms trafficking in the Western Balkans, the Republic of Moldova, Ukraine and Belarus through capacity assessments and technical assistance to the law-enforcement and border-police authorities. Building upon the successful implementation of Decision 2013/730/CFSP as well as Decision (CFSP) 2016/2356, and in line with the EU SALW Strategy, this follow-up project thus aims to further strengthen partners' control systems and to continue to foster multilateralism by reinforcing well-established regional mechanisms for countering the supply and destabilising spread of SALW and their ammunition. Furthermore, in order to ensure that the capacities developed within South-East Europe institutions are shared with other geographic areas of concern, the project will provide for a more comprehensive regional dimension through targeted knowledge-transfer efforts. 2. Selection of implementing agency and coordination with other relevant funding initiatives SEESAC is a joint initiative of the United Nations Development Programme (UNDP) and the RCC, and as such is the focal point for SALW-related activities in South-East Europe. As the executive arm of the Regional Implementation Plan on Combating the Proliferation of SALW, SEESAC has been working since 2002 with national and international stakeholders in South-East Europe on implementing a holistic approach to SALW control through the execution of a wide spectrum of activities including: the facilitation of strategic and operational regional cooperation, supporting policy development and capacity enhancement for institutions, awareness-raising and SALW collection campaigns, stockpile management, surplus reduction, and improved marking and tracing capabilities, as well as improved arms-exports control. In this way, SEESAC has acquired a unique capacity and experience implementing multi-stakeholder regional interventions against the shared political and economic background of the partners in the region, ensuring national and regional ownership and the long-term sustainability of its actions and establishing itself as the primary regional authority in the SALW control field. SEESAC continues to maintain bilateral and multilateral channels of communication with all relevant actors and organisations. In that regard, SEESAC continues to serve as the Secretariat of the Regional Steering Group for SALW (RSG). In addition, SEESAC is the Secretariat of the Regional Approach to Stockpile Reduction (RASR) initiative. SEESAC is also part of the SALW and mine action (MA) coordination meetings, an informal coordination mechanism on SALW control activities involving NATO, the Union and the Organization for Security and Cooperation in Europe (OSCE) and SEESAC. SEESAC regularly contributes to relevant regional fora. SEESAC continues to maintain a wide network of formal and informal partnerships with organisations such as the Centre for Security Cooperation of the Regional Arms Control Verification and Implementation Assistance Centre (RACVIAC) and the OSCE Forum for Security Cooperation (FSC). Regular coordination meetings as well as information and data exchange with other UN agencies such as UNODC and UNODA take place through, inter alia, the UN Coordinating Action on Small Arms (CASA). SEESAC thus serves as a regional hub and focal point for a wide spectrum of issues related to security-sector reform, with a particular focus on SALW control and stockpile management. SEESAC maintains close contact and provides support to relevant Union institutions for a more effective outreach to South-East Europe counterparts, primarily to DG Migration and Home Affairs of the Commission, and Europol, as well as Union-led initiatives such as EMPACT Firearms and the European Firearm Experts (EFE) group. Based in Belgrade, SEESAC currently operates throughout South-East Europe, with activities in Albania, Bosnia and Herzegovina (BiH), Kosovo, Montenegro, Serbia, the former Yugoslav Republic of Macedonia and the Republic of Moldova, as well as limited support to Ukraine and Belarus. In the past, SEESAC also operated in Bulgaria, Croatia and Romania. Regional ownership is ensured through the RCC as well as through the RSG, where representatives of all partners in South-East Europe provide the strategic guidance, initiatives and requests for SEESAC activities. SEESAC has pioneered an approach based on tackling shared problems through regional initiatives, which has yielded impressive results in South-East Europe not only because of the crucial information-sharing and promotion of healthy regional competition which it sparks, but also because it helps achieve consistent and easily measurable results at national and regional level through a holistic implementation modality. The organisation of the annual RSG meetings and participation by SEESAC in all relevant processes and initiatives provides timely and candid information exchange, strong situational awareness and the foresight necessary to ensure that implementation is not prone to overlap and is in line with the current needs of the governments and the regions as well as with developing trends. SEESAC grounds all of its activities in counterparts' expressed needs and the collected baseline data, and secures endorsement and political support from national stakeholders as a precondition for action. In addition, all efforts are framed in support of Union-led processes and achievement of Union standards and criteria. SEESAC implemented its previous Union-funded projects with a very high delivery rate of the envisaged activities, delivering sustainable project results by developing and fostering partners' ownership of its projects and activities, and promoting regional coordination, experience and the sharing of best practices, as well as regional research. Its SALW expertise and in-depth knowledge of regional affairs and relevant stakeholders make SEESAC the most suitable implementing partner for this particular action. The project also complements existing national and regional efforts, seeking maximum synergies. SEESAC will work in combination with the following international assistance efforts:  in BiH:  the Union project on stockpile management, technical support and ammunition surplus reduction (EU STAR), funded by the short-term component of the Union's Instrument contributing to Stability and Peace and implemented by the UNDP office in Sarajevo; the EU STAR project builds upon the results and lessons learned from the EXPLODE project, which was funded by the Union and implemented by UNDP from April 2013 to November 2016, to continue supporting the establishment of a sustainable stockpile management system in BiH;  the project funded by the German Federal Foreign Office focusing on countering illicit arms trafficking (CIAT), assisting the BiH border police as well as the BiH Ministry of Security in building their capacity to identify, prevent, and counter the trafficking of firearms, ammunition and explosives from and through BiH;  the coordination mechanism set up by the BiH Ministry of Defence (MoD) and international actors under the coordination of EUFOR Althea in an effort to ensure continuous complementarity of action with the ongoing efforts of the international community to address the issue of surplus stocks of conventional ammunition held by the BiH MoD and in view of any possible future plans for a campaign to collect illegal conventional weapons in BiH. To date, significant gains were achieved through tight cooperation and coordination with those three projects, which resulted in more efficient results;  in Serbia, the conventional ammunition stockpile management (CASM) project, funded by the United States Department of State, UNDP and the OSCE, is designed to enhance the security and safety of predefined conventional ammunition storage locations and the disposal of reported surplus ammunition;  in Montenegro, the Montenegro demilitarization (MONDEM) project, managed by UNDP in partnership with the OSCE, is designed to work on the reduction of counter-proliferation risks through the development of safe and secure conventional ammunition storage infrastructure and management systems, reduction of explosive risk to communities by environmentally benign demilitarisation, the destruction of toxic hazardous waste (liquid rocket propellant) and support for defence reform through the destruction of a limited quantity of heavy weapons systems designated by the MoD of Montenegro;  in the former Yugoslav Republic of Macedonia, the project on the reduction of the risk for proliferation of weapons and ammunition, which aims to increase the security of existing stockpiles of small arms and ammunition, and which is managed by the Ministry of Internal Affairs and implemented by the OSCE mission to Skopje;  in Kosovo, the firearms and explosives risk mitigation (FERM) project (formerly KOSSAC), which was designed initially to reduce armed violence in Kosovo and increase community safety, and which aims to support the Kosovo stakeholders in controlling the widespread illegal possession and circulation of SALW and, through risk-based management and an evidence-based approach, to minimise the risks of such weapons and explosive materials;  regionally, the Regional Security Sector Reform Platform (RSSRP), a well-established resource that delivers quick, effective and demand-driven responses to rule-of-law needs at the technical level across the globe; with a quick deployment mechanism based on SEESAC's unique network of security experts with experience in the area of security-sector reform, RSSRP provides tailor-made assistance with a particular focus on SALW control and gender mainstreaming in security policy. SEESAC regularly liaises with the OSCE, NATO, Europol, EMPACT and Interpol, as well as with other relevant actors, in order to secure complementarities of action, timeliness of intervention and cost-effectiveness in the use of resources. 3. Project description The new phase of the SEESAC project will build upon the basis of the achievements under Decision 2013/730/CFSP and in complementarity with Decision (CFSP) 2016/2356. It will focus on three main areas, maintaining the holistic approach to tackling the threat posed by SALW in the region. Those three areas address the strategic/policy level as well as the operational aspects, thus directly assisting at all levels of SALW control, with a focus on: closely coordinating the regional approach for the implementation of the Roadmap; strengthening capacities for the harmonisation of arms-control legislation; and contributing to a better understanding of the capacities to counter illicit trafficking for Ukraine and Belarus. In particular, the project will result in:  coordinated implementation of the Roadmap for a sustainable solution to the illegal possession, misuse and trafficking of SALW/firearms and their ammunition in the Western Balkans;  support provided for the full harmonisation of the Western Balkans authorities' arms-control legislation with the Union regulatory framework and other related international obligations, and standardisation across the region;  countering illicit arms trafficking in the Western Balkans, the Republic of Moldova, Ukraine and Belarus through capacity assessments and technical assistance to the law-enforcement and border-police authorities. The project's strategy is grounded in SEESAC's unique approach of fostering confidence and cooperation in the region as a prerequisite for achieving concrete and measurable transformational change. In particular, at the regional level, different cooperation processes facilitated by SEESAC, involving both policy-makers and operational-level practitioners, have proven to be an essential ingredient in ensuring an enabling and competitive environment for knowledge transfer, expertise exchange and information-sharing. This has served not only to increase the capacities in the region, but more importantly to build confidence and establish direct cooperation among institutions and individual experts, which, among other things, enabled the development of the Roadmap. In turn, the atmosphere of professional trust enables national-level progress on issues tackled by the Roadmap. In addition, the regional cooperation approach has made the region more transparent and efficient in its efforts to control the arms trade, with the result that the South-East Europe partners are among the most transparent globally in their reporting on arms transfers. Therefore, the project will continue to foster regional cooperation as the essential enabling element for measurable results. The project's geographic scope is the Western Balkans, with direct project beneficiaries being Albania, BiH, Kosovo, Montenegro, Serbia and the former Yugoslav Republic of Macedonia. In addition, the project will seek to further the support to Eastern European countries dealing with the similar SALW control challenges, such as the Republic of Moldova, Ukraine and Belarus, through the transfer of knowledge and experiences gained and best practices developed in the Western Balkans since 2001. 3.1. Coordination of the implementation of the Roadmap for a sustainable solution to the illegal possession, misuse and trafficking of SALW/firearms and their ammunition in the Western Balkans Objective To ensure the effective coordination of the implementation of the Roadmap by six beneficiaries and the accompanying six action plans developed with specific objectives and measured through key performance indicators (KPIs). Progress will be measured through a mechanism for monitoring, evaluating and reporting the results achieved in the implementation of the Roadmap and the partners' action plans for its implementation. Description The Western Balkans partners reconfirmed at the Western Balkans Summit in London on 9 July 2018 the common determination and reinforced commitment to put an end to illicit possession, misuse and trafficking of firearms through the endorsement of the Roadmap. The regional Roadmap, developed through a thorough consultative process and with SEESAC's support, complements existing Union activity to counter that threat, specifically the 2015 2019 Action Plan, the Joint Communication of the Commission and the High Representative on elements towards an EU strategy against illicit firearms, SALW and their ammunition, and Europol's EMPACT work in the region. The Roadmap is a testimony to the consensus reached among all stakeholders in the region about the current challenges, the overall targets to be reached and the timeline of actions to be taken. It provides an overall platform for the achievement of commonly agreed KPIs at strategic, policy and operational level. As such, the work under this component will result in: an effective coordination of the implementation of the Roadmap at regional level; tailor-made support for SALW commissions and relevant authorities in the implementation of their Roadmap action plans; periodic monitoring and evaluation of progress against the jointly agreed KPIs; as well as a better understanding of the capacities of the beneficiaries to implement the actions under the functional areas of the Roadmap. Specifically, the project envisages the coordination of the implementation of the Roadmap through:  formal regional Roadmap coordination meetings focusing on taking stock of progress and information exchange;  the provision of expert and technical support to local Roadmap coordination meetings monitoring the implementation of partners' action plans;  the development of biannual monitoring and evaluation reports documenting progress, challenges and needs in the implementation of the Roadmap based on the commonly agreed KPIs;  a mid-term evaluation of the implementation of the Roadmap action plans, including capacity assessment for the six beneficiaries on SALW control;  Roadmap outreach and visibility activities (including the establishment of an online platform, stakeholder engagement and awareness raising). Project results/implementation indicators:  Organisation of up to six regional Roadmap coordination meetings;  Enabling taking stock of progress, information exchange, knowledge transfer and standardisation;  Organisation of local coordination meetings (up to 36 in total);  Development of biannual monitoring and evaluation reports (up to six);  Mid-term evaluation, including capacity assessment prepared for six Roadmap beneficiaries;  Establishment of an online platform to ensure proper outreach and visibility of the Roadmap. 3.2. Support to the authorities of the Western Balkans in fully harmonising their arms-control legislation with the Union regulatory framework and other related international obligations and standards across the region Objective This component will provide comprehensive technical support for the development and implementation of a strong legal framework for SALW control that is fully harmonised and in compliance with Union regulatory framework and other international agreements and standards. Description Goal 1 of the Roadmap aims to ensure that arms-control legislation in the Western Balkans is in place and fully harmonised with the Union regulatory framework and other related international obligations by 2023. There is an evident and urgent need for such a legislative and regulatory framework on SALW/firearms control in the Western Balkans to effectively regulate arms control and facilitate the response to relevant threats. This will consequently enable the compatibility of arms-control laws and procedures in the Western Balkans and the standardisation of SALW/firearms control procedures and practices. Such standardisation would allow for the removal of obstacles preventing law enforcement and the judiciary from cooperating directly, exchanging information and conducting joint or parallel investigations. It would also allow for a better and more efficient response to the firearm-related threats at national, regional and European level. Additionally, as the gender perspective is often neither recognised nor adequately addressed by legislative and policy frameworks regulating SALW control in South-East Europe, thereby making the arms-control efforts less efficient in providing security for all citizens, whether women, men, girls or boys, the project will contribute to the integration of the gender perspective in arms-control legislation. Building upon the expert support provided to the authorities in the region through the implementation of Decision 2013/730/CFSP, this component will support the authorities in the region with a view to: providing a better understanding of the current baseline and gaps of the legal framework in the six beneficiaries; ensuring technical support for full harmonisation with the Union regulatory framework and other international agreements/standards; developing tailor-made national and regional thematic workshops; updating the regional arms-law compendium; carrying out a gender screening of the legal framework of the project beneficiaries in order to ensure that policies regulating arms control are not silent about the linkages between SALW and gender; and continuing the Gender Coach programme. The action will also provide support for strengthening the capacities of SALW commissions for outreach and advocacy through training on media strategy development. It will do so through the:  development of an assessment and gap analysis of partners' legal frameworks on SALW control and the level of harmonisation with Union and international legislation, as well as the level of standardisation of procedures in the region;  provision of support for legislative standardisation and harmonisation through continuous and on-demand advisory support and the organisation of thematic workshops on arms laws, regulations and criminal codes at both regional and national level;  updating of the regional arms-law compendium as an easy-reference guide for SALW/firearms control legislation in the region;  carrying-out of a gender screening of the legal framework and the continuation of the Gender Coach programme;  training on media strategy development. Project results/implementation indicators:  Assessment and gap analysis (six) of legal framework reports for each beneficiary;  Up to three regional workshops and six thematic workshops for the beneficiaries;  Provision of on-demand expertise on legislative and policy updates;  Updated arms-law compendium translated into all of the relevant languages of the region;  Gender-screening reports on the arms legal framework (six reports);  Gender Coach programme with two heads of SALW commissions;  Media strategy development and training. 3.3. Countering illicit arms trafficking in the Western Balkans, the Republic of Moldova, Ukraine and Belarus through capacity assessments and technical assistance to the law-enforcement and border-police authorities Objective To reduce the threat of illicit trafficking of firearms by enhancing the capacities of law-enforcement and border police for further gathering, analysis and sharing of information. Description This component will assess the capabilities of the regional authorities to perform both preventive and repressive activities necessary to successfully identify, thwart and counter trafficking of firearms, ammunition and explosives from and through their jurisdiction. The assistance will focus on an in-depth assessment of the needs of the border authorities and criminal police human resources and equipment necessary for the appropriate functioning and performance. A pilot project will be implemented with a view to establishing the South-East Europe Ballistic Information Network, a cost-effective operational ballistic information-exchange structure linked directly to Europol and designed to automate collection and exchange of actionable ballistic information about existing cross-border firearm-related criminality, the prevention of further crime and the improvement of the strategic picture about the nature and patterns of gun crime. The proposed activities will complement and be closely coordinated with the ongoing Union-supported actions in South-East Europe, primarily the EU Policy Cycle for organised and serious international crime and specifically the operational action plans of EMPACT Firearms, as well as the activities of Europol, Frontex and Interpol. Finally, the activities under this component will contribute to the implementation of the 2015 2019 Action Plan. In addition, building upon the successful approach of including the authorities of the Republic of Moldova, Ukraine and Belarus in the regional cooperation processes ongoing in South-East Europe, a number of SALW control needs have been already identified. In the interest of increasing the capacity for SALW control authorities in the Republic of Moldova, Ukraine and Belarus to combat crime in general and SALW/firearms proliferation and trafficking in particular, this component will assess critical SALW control areas in those jurisdictions, thus paving the way for targeted interventions to address the threat posed by illicit trafficking of SALW. Main activities envisaged:  Needs assessment of the border-police and criminal-police services of the Western Balkans in countering illicit arms trafficking;  Building on the current work on the establishment of the FFPs through practical support for information-exchange capabilities, in particular with regard to ballistic evidence, as well as the procurement of specialised equipment in support of the FFPs;  Assessment of the capacities of the Republic of Moldova, Ukraine and Belarus for selected aspects of SALW, ammunition and explosives control as well as combating illicit trafficking of firearms, focusing, inter alia, on legal and policy frameworks, physical security and stockpile management (PSSM) capabilities, border control, the criminal police and the judicial response to trafficking and the misuse of firearms. The detailed assessment will identify opportunities, threats and challenges, with recommendations for possible targeted interventions to address the threat posed by illicit trafficking of SALW. Project results/implementation indicators:  Needs assessment of the border-police and criminal-police services of the Western Balkans in countering illicit arms trafficking;  Strengthened capacity of ballistics experts and investigators for addressing cross-border firearm-related criminality;  Implemented pilot on operational ballistic information-exchange structure;  Assessment of capacities of the Republic of Moldova, Ukraine and Belarus for selected aspects of SALW control with identified targeted interventions. 4. Beneficiaries The direct beneficiaries of the project will be the institutions responsible for SALW control in the Western Balkans. The authorities for home affairs, police services, border guards and customs authorities of the Republic of Albania, BiH, Kosovo, Montenegro, Serbia, the former Yugoslav Republic of Macedonia and the Republic of Moldova will benefit from capacity development, knowledge advancement, improved procedures and cost-effective specialised equipment necessary for policy, operational and technical advancements in SALW control. Finally, SALW commissions and other institutions responsible for the control of SALW in South-East Europe will benefit from training and information-sharing as well as regional cooperation. In addition, key institutions tasked with SALW control in the Republic of Moldova, Ukraine and Belarus will benefit from a better understanding of the illicit firearms trafficking threat and targeted knowledge transfer. The proposed activities are fully in line with the Roadmap, as well as partners' priorities on SALW control and have been endorsed by the relevant partners' SALW control authorities, demonstrating their buy-in and commitment for the achievement of project results. The general population of the countries in Western Balkans, Eastern Europe and the Union, at risk from the widespread proliferation of SALW, will benefit from this project as the risk decreases. 5. Union visibility SEESAC shall take all appropriate measures to publicise the fact that the action has been funded by the Union. Such measures will be carried out in accordance with the Commission's Communication and Visibility Manual for European Union External Actions. SEESAC will thus ensure the visibility of the Union's contribution with appropriate branding and publicity, highlighting the role of the Union, ensuring the transparency of its actions and raising awareness of the reasons for the Decision as well as Union support for the Decision and the results of this support. Material produced by the project will prominently display the European Union flag in accordance with Union guidelines for the accurate use and reproduction of the flag. Given that planned activities vary greatly in scope and character, a range of promotional tools will be used, including: traditional media; websites; social media; and informational and promotional materials including infographics, leaflets, newsletters, press releases and others, as appropriate. Publications, public events, campaigns, equipment and construction works procured under the project will be branded accordingly. To further amplify the impact by raising awareness among various national governments and the public, the international community and local and international media, each of the project target groups will be addressed using the appropriate language. Particular focus will be placed on new media and online presence. 6. Duration Based on the experience of implementing Decisions 2010/179/CFSP and 2013/730/CFSP, and taking into consideration the regional scope of the project, the number of beneficiaries and the number and the complexity of planned activities, the timeframe for implementation is 36 months. 7. General set-up The technical implementation of this action has been entrusted to UNDP, acting on behalf of SEESAC, the regional initiative working under the mandate of UNDP and the RCC. As the executive arm of the Regional Implementation Plan on Combating the Proliferation of SALW, SEESAC acts as focal point for all SALW-related issues in the South-East Europe region, including facilitating coordination of the implementation of the regional Roadmap. UNDP, acting on behalf of SEESAC, will have the overall responsibility for the implementation of project activities and accountability for project implementation. The project duration is three years (36 months). 8. Partners SEESAC will directly implement the action in close cooperation with SALW commissions as well as with the authorities for home affairs of Albania, BiH, Kosovo, Montenegro, Serbia, the former Yugoslav Republic of Macedonia and the Republic of Moldova, and relevant institutions in Ukraine and Belarus. Other institutions will be closely involved in line with the established multi-stakeholder holistic approach to SALW control. 9. Reporting Reporting, narrative as well as financial, shall cover the whole of the action described in the relevant contribution-specific agreement and its attached budget, regardless of whether this action is wholly financed or co-financed by the Commission. On a quarterly basis, narrative progress reports shall be submitted to record and monitor progress towards the completion of key results. 10. Estimated budget The total estimated cost of the Union-financed project is EUR 4 002 587,52. (1) The Action Plan on illicit trafficking in firearms between the EU and the South East Europe region for the period 2015 2019; Council conclusions on the implementation of an EU Policy cycle 2018 2021 for organised and serious international crime  EMPACT Firearms.